DETAILED ACTION
This is office action on the merits and in response to RCE filed on 01/21/2022 for application 16/767252.  Claims 11-23 are pending; claims 1-10 are canceled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 0121/2022 has been entered.

Response to Arguments/Amendment
Applicant’s arguments with respect to claim(s) 11-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
 The information disclosure statement (IDS) submitted on 01/26/2022 has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “58”.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first radial dimension of the first friction zone is approximately 1 to 2 times a sum of a second radial dimension of the second friction zone and a third radial dimension of the third friction zone as recited in claim 12 and the fourth friction zone, the third circumferentially extending continuous annular groove band, the contact area bounded by an 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  “fourth friction zone”; “a second inner diameter of the first circumferentially extending continuous annular groove band”; “second inner diameter of third circumferentially extending continuous annular groove band”.

Claim Objections
Claims 13-14 is objected to because of the following informalities:  
Claim 13 recites “that saparates” in lines 4 and 6 should read -- that separates--to correct spelling error.
Claim 14 recites “second radial dimension of the first circumferentially extending continuous annular groove band” in line 4 should read -- a radial dimension of the first extending continuous annular groove band -- or -- a first radial dimension of the first extending continuous annular groove band-- because a first radial dimension of the first extending continuous annular groove band has not been claimed in previous claim 11 or claim 14.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “a ratio of a sum of a first radial dimension of the first friction zone, a second radial dimension of the second friction zone, a third radial dimension of the third friction zone, and a fourth radial dimension of the fourth friction zone to a fifth radial dimension of the contact area is approximately fifty to eighty percent” in lines 11-14. It is unclear because specification and drawings do not describe/depict the fourth 
Claim 20 recites “a second inner diameter of the third circumferentially extending continuous annular groove band is approximately fifty to seventy-five percent of a radial dimension of the contact area” in lines 10-12. It is unclear because from the specification, ¶ [0044] PGPUB version describes that the radially outermost groove band is located or begins at fifty to seventy five percent of the total radial contact area; however, the specification does not describe or depict what the second inner diameter of third circumferentially continuous annular groove band is or how second inner diameter of third circumferentially continuous annular groove band is approximately 50% to 75% radial dimension of area between inner diameter of first zone and outer diameter of fourth zone. 

Claim 21 recites “a second inner diameter of the first circumferentially extending continuous annular groove band is approximately forty to fifty percent of a radial dimension of the contact area” in line 5-6. It is unclear because from the specification, ¶ [0045] PGPUB version describes that the radially outermost groove band is located or begins radially between approximately forty to fifty percent of the total radial contact area; however, the specification does not describe or depict what the second inner diameter of the first circumferentially extending continuous annular groove band is or how second inner diameter of first circumferentially groove band would be 40-50% the radial dimension of area between the inner diameter of first friction zone and outer diameter of second friction zone.  For rejection purposes, the claim will be interpreted in accordance with the written specification.  
Claim 22 recites “a second inner diameter of the first circumferentially extending continuous annular groove band is approximately thirty to sixty percent of a radial dimension of 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11,14-15, 17, 21-22, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goetz (DE102015214469)
Goetz discloses
Claim 11: A friction part for a wet-running, frictionally operating device comprising:
a friction surface (fig.1, 1) comprising a plurality of individual friction lining pieces (11-18)  arranged to form:
a first friction zone (12,14,16,18 are arranged on first zone or 11-13,15,17 are arranged on first zone);
a second friction zone (12,14,16,18 are arranged on second zone or 11-13,15,17 are arranged on second zone
a first circumferentially extending continuous annular groove band (21) formed by gaps between respective ones of the plurality of individual friction lining pieces that separates the first friction zone from the second friction zone in a radial direction, 
wherein at least one dimension of the first friction zone, the second friction zone, or the first circumferentially extending continuous annular groove band is optimized with respect to a cooling behavior of the frictionally operating device (e.g. the circumferential groove 21 formed between two circumferential rows; and intersects oblique grooves 22, 23; therefore, it would enhance oil flow between the lining pieces).
Claim 14: wherein: the first friction zone (12, 14, 16, 18 are formed on radially outer circumferential row) is a radially outermost friction zone; and 
a first radial dimension of the first friction zone is approximately 0.75 to 2 times a second radial dimension of the first circumferentially extending continuous annular groove band (as shown in Fig.1; the radial length of outer circumferential row is approximately twice a radial dimension of first circumferential groove band 21)
Claim 15: wherein: the first friction zone is a radially innermost friction zone (11, 13, 15, 17 are arranged inner circumferential row); and 
a first radial dimension of the first friction zone is approximately 0.5 to 3 times a radial dimension of the first circumferentially extending continuous annular groove band (as shown in Fig.1; the radial length of inner circumferential row is approximately three times a radial dimension of first circumferential groove band 21)
Claim 17: wherein: the plurality of individual friction lining pieces are arranged to form a contact area (e.g. any area between the inner diameter of first friction zone and an outer diameter of the second friction zone) bounded by an inner diameter of the first friction zone and an outer diameter of the second friction zone; and
3Attorney Docket No. P172856 WO-US U.S. Patent Application No. 16/767,252 a ratio of a sum of a first radial dimension of the first friction zone and a second radial dimension of the second friction zone to a third radial dimension of the contact area is , a total radial dimension of first and second friction zone to the contact area is approximately 80%.).
Claim 21: wherein: the plurality of individual friction lining pieces are arranged to form a contact area (e.g. any area between the inner dimeter of first friction zone and the outer diameter of second friction zone) bounded by a first inner diameter of the first friction zone and an outer diameter of the second friction zone; and 
a second inner diameter of the first circumferentially extending continuous annular groove band is approximately forty to fifty percent of a radial dimension of the contact area (e.g. groove band 21 locates approximately about 50% of the total contact area).
Claim 22: wherein: the plurality of individual friction lining pieces are arranged to form a contact area (any area between the inner diameter of first friction zone and outer diameter of second friction zone) bounded by a first inner diameter of the first friction zone and an outer diameter of the second friction zone; and
 a second inner diameter of the first circumferentially extending continuous annular groove band is approximately thirty to sixty percent of a radial dimension of the contact area (e.g. groove band 21 located approximately about 50% of the total contact area).
Claim 23: A wet-running multi-plate clutch (see ¶ [0058] of translation) or multiple-disc brake comprising the friction part of claim 11.
Claim(s) 11-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adamczak (CN 102162493 A)
Adamczak discloses
For Claims 11 and 14 (1st interpretation): 
Claim 11: a friction part for a wet-running, frictionally operating device comprising:
•	a friction surface (fig.5, 5) comprising a plurality of individual friction lining pieces (9) arranged to form:
•	a first friction zone (9 forming radially outermost circumferential row);
9 forming circumferential row radially next to the outermost circumferential row); and
•	a first circumferentially extending continuous annular groove band (8) formed by gaps between respective ones of the plurality of individual friction lining pieces that separates the first friction zone from the second friction zone in a radial direction (see fig.5);
•	wherein at least one dimension of the first friction zone, the second friction zone, or the first circumferentially extending continuous annular groove band is optimized with respect to a cooling behavior of the frictionally operating device (e.g. the circumferential groove 8 formed between two circumferential rows; and connects with section grooves 12; therefore, it would enhance oil flow between the lining pieces).
Claim 14: wherein: the first friction zone (9 forming the radially outermost circumferential row) is a radially outermost friction zone; and 
a first radial dimension of the first friction zone is approximately 0.75 to 2 times a second radial dimension of the first circumferentially extending continuous annular groove band (as shown in Fig.5; the radial length of outer circumferential row is approximately twice a radial dimension of first circumferential groove band 8)

For Claims 11-13 and 15-22 (2nd interpretation): 
Claim 11: a friction part for a wet-running, frictionally operating device comprising:
•	a friction surface (fig.5, 5) comprising a plurality of individual friction lining pieces (9)  arranged to form:
•	a first friction zone (9 forming radially innermost circumferential row);
•	a second friction zone (9 forming circumferential row radially next to the innermost circumferential row); and

•	wherein at least one dimension of the first friction zone, the second friction zone, or the first circumferentially extending continuous annular groove band is optimized with respect to a cooling behavior of the frictionally operating device (e.g. the circumferential groove 8 formed between two circumferential rows; and connects with section grooves 12; therefore, it would enhance oil flow between the lining pieces).
Claim 12: wherein: the plurality of individual friction lining pieces are arranged to form a third friction zone (e.g. 9 forming circumferential row radially next to second friction zone; wherein the second friction zone is defined above) and a second circumferentially extending continuous annular groove band (e.g. 8 between the second and third friction zone) that separates the second friction zone from the third friction zone;
the first friction zone is a radially innermost friction zone; and 
a first radial dimension of the first friction zone is approximately 1 to 2 times a sum of a second radial dimension of the second friction zone and a third radial dimension of the third friction zone (as shown in Fig.5; the radial dimension of first friction zone is about 1 times a sum of radial length of third and second zone).
Claim 13: wherein: the plurality of individual friction lining pieces are arranged to form: a third friction zone (e.g. 9 forming circumferential row radially next to the second zone) and a second circumferentially extending continuous annular groove band (e.g. 8 between the second and third zones) that separates the second friction zone from the third friction zone; 
and a fourth friction zone (e.g. 9 forming circumferential row radially next to the third zone) and a third circumferentially extending continuous annular groove band (8 that formed between the third and fourth zone
the first friction zone is a radially innermost friction zone; 
and a first radial dimension of the first friction zone is approximately 0.5 to 1 times a sum of a second radial dimension of the second friction zone, a third radial dimension of the third friction zone, and a fourth radial dimension of the fourth friction zone (as shown in Fig.5; the radial dimension of first zone is approximately .5 times a sum of radial length of second, third and fourth zone)
Claim 15: wherein: the first friction zone is a radially innermost friction zone;
and a first radial dimension of the first friction zone is approximately 0.5 to 3 times a radial dimension of the first circumferentially extending continuous annular groove band ( as shown in Fig.5: radial dimension of first friction zone is about 3 times a radial dimension of groove band 8).
Claim 16: wherein the plurality of individual friction lining pieces are arranged to form a third friction zone (e.g. 9 forming circumferential row radially next to the second zone) and a second circumferentially extending continuous annular groove band (8 between second and third zone) that separates the second friction zone from the third friction zone.
Claim 17: wherein: the plurality of individual friction lining pieces are arranged to form a contact area (e.g. any area between the inner diameter of first friction zone and an outer diameter of the second friction zone) bounded by an inner diameter of the first friction zone and an outer diameter of the second friction zone; and
3Attorney Docket No. P172856 WO-US U.S. Patent Application No. 16/767,252 a ratio of a sum of a first radial dimension of the first friction zone and a second radial dimension of the second friction zone to a third radial dimension of the contact area is approximately fifty to eighty percent (see Fig.5, a total radial dimension of first and second friction zone to a radial dimension of contact area is approximately at least 80%.).
Claim 18: the plurality of individual friction lining pieces are arranged to form: a third friction zone (e.g. 9 forming circumferential row radially next to the second friction zone; wherein the second friction zone is defined above
a second circumferentially extending continuous annular groove band (e.g. 8 between the second and third friction zone) that separates the second friction zone from the third friction zone; and 
a contact area (e.g. any area between the inner diameter of first friction zone and an outer diameter of the third friction zone) bounded by an inner diameter of the first friction zone and an outer diameter of the third friction zone; and
a ratio of a sum of a first radial dimension of the first friction zone, a second radial dimension of the second friction zone, and a third radial dimension of the third friction zone to a fourth radial dimension of the contact area is approximately fifty to eighty percent (as shown in Fig.5: radial dimension of outermost circumferential row over sum of radial dimension of innermost circumferential row to the third row would be about 80%)

Claim 19: wherein: the plurality of individual friction lining pieces are arranged to form: 
a third friction zone (e.g. 9 forming circumferential row radially next to the second friction zone; wherein the second friction zone is defined above);
a second circumferentially extending continuous annular groove band that separates the second friction zone from the third friction zone (e.g. 8 between the second and third friction zone); 
a fourth friction zone (e.g. 9  forming the radially outermost circumferential row);
a third circumferentially extending continuous annular groove band (8 that formed between third and fourth friction zone) that separates the third friction zone from the fourth friction zone; and
a contact area (e.g. any area between inner diameter of first friction zone and outer diameter of the fourth friction zone
a ratio of a sum of a first radial dimension of the first friction zone, a second radial dimension of the second friction zone, a third radial dimension of the third friction zone, and a fourth radial dimension of the fourth friction zone to a fifth radial dimension of the contact area is approximately fifty to eighty percent (as shown in Fig.5: radial dimension from inner circumferential to outer circumferential over the sum of first through fourth zone would be about 80%).  
Claim 20: wherein: the plurality of individual friction lining pieces are arranged to form: 
a third friction zone( 9  forming circumferential row radially next to the second friction zone) and a second circumferentially extending continuous annular groove band (e.g. 8 between the second circumferential row and third circumferential row) that separates the second friction zone from the third friction zone;
a fourth friction zone (e.g. 9  forming the radially outermost circumferential row); and a third circumferentially extending continuous annular groove band (8 that formed between the third and fourth zone)  that separates the third friction zone from the fourth friction zone; and
a contact area (any area between the inner diameter of the first friction zone and outer diameter of the fourth friction zone) bounded by a first inner diameter of the first friction zone and an outer diameter of the fourth friction zone;
 the first friction zone is a radially innermost friction zone; and
a second inner diameter of the third circumferentially extending continuous annular groove band is approximately fifty to seventy-five percent of a radial dimension of the contact area (as shown in Fig.5: the third groove band located approximately 75% of the total radial dimension of contact area).
Claim 21: wherein: the plurality of individual friction lining pieces are arranged to form a contact area (e.g. any area between inner diameter of the first friction zone and outer diameter of the second friction zone) bounded by a first inner diameter of the first friction zone and an outer diameter of the second friction zone; and 
a second inner diameter of the first circumferentially extending continuous annular groove band is approximately forty to fifty percent of a radial dimension of the contact area (e.g. second groove band located approximately 50% of the total radial dimension of contact area).
Claim 22: wherein: the plurality of individual friction lining pieces are arranged to form a contact area (e.g. any area between inner diameter of the first friction zone and outer diameter of the second friction zone) bounded by a first inner diameter of the first friction zone and an outer diameter of the second friction zone; and
 a second inner diameter of the first circumferentially extending continuous annular groove band is approximately thirty to sixty percent of a radial dimension of the contact area (e.g. inner diameter of 8 is located approximately at 40% of the radial dimension of contact area).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/           Examiner, Art Unit 3659